Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that Tomsic teaches that the powder may be formed by one or more of compaction, sintering, melting, mechanical alloying, riding with melting and mechanical alloying being preferred and that therefore Tomsic does describe any manufacturing method that suggests the raw material powder of the present claims (mixed powder of magnesium powder and boron powder such that boron is dispersed in a matrix of magnesium by mechanical milling). Additionally, alloying and mechanical alloying are both simply alloying and therefore one of ordinary skill in the art would know that Tomsic only refers to the partial formation of MgB2.
However, the rejection is not based on the premise that alloying/mechanical alloying is analogous to mechanical milling. The rejection is based on the similarity between grinding (taught by Tomsic) and mechanical milling (claimed limitation). See non-final action mailed 11/10/2021 at page 3. To this point, US 5188810 demonstrates that grinding and mechanical milling are analogous in the chemical arts. See US 5188810 at col. 3, lines 10-20 cited as a rebuttal reference. As grinding and mechanical milling appear to be analogous, it appears that it appears that the grinding step in Tomsic necessitates that the boron is dispersed in a matrix of magnesium.

Applicant argues that Kodama (fig. 1(a)) is cited to the same author as the present rejection (Tomsic) when describing the typical in situ process which results in spaces left among the boron particles and elongated voids are generated and therefore one of ordinary skill in the art would know that the Tomsic reference could not teach each feature of claim 1.
However, the article cited in Kodama to Tomsic (Tomsic article) is not the same Tomsic reference (Tomsic application) cited in the rejection by the Office. It is unclear what the process of the Tomsic article is as compared to the Tomsic application as the rebuttal relies on a characterization of the Tomsic article. Therefore, one of ordinary skill is not able to draw any conclusions from the analysis of a characterization of the Tomsic article vis-à-vis the Tomsic application. 

Applicant argues Kodama recites that the characteristic precursor powder, in which nano-sized boron particles are dispersed in a magnesium matrix led to the densification of the MgB2 filament.
However, increased densification nor nan-sized boron particles are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nano-sized boron particles are dispersed in a magnesium matrix led to the densification of the MgB2 filament) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomsic (US 2002/0198111) in view of Boeke (US 4980964).
Tomsic teaches a method of manufacturing a superconducting wire comprising a mixed powder preparing step of preparing mixed powder of magnesium powder and boron powder (grinding meets the limitation of milling, comprises boron powder and magnesium powder meets limitation of boron dispersed in a matrix of magnesium; para. 0018), a filling step of filling a metal tube with the mixed powder (para. 0019), a diameter reducing step reducing the diameter of the metal tube filled with the mixed powder (para. 0019), and a heat treatment step of performing heat treatment on the diameter reduced metal tube and producing magnesium boride from about 700-1000 C (the range of 700-1000 of Tomsic overlaps with the claimed range; para. 0020), wherein the diameter reducing step of reducing the diameter of the metal tube by causing the metal tube filled with the mixed powder to pass between roller dies (meets limitation of passing between a plurality of rotating processing jigs; para. 0019). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Tomsic teaches multiple diameter reduction steps including passing the wire through dies and roller dies (para. 0019) but fails to specifically teach a first diameter reducing step of reducing the diameter by passing the metal tube through a hole of a fixed jig by drawing.
Boeke, however, teaches a method of producing a superconductor wire (abstract) wherein a superconductor wire is formed and then drawn through a die for the purpose of reducing the wire diameter (col. 2, lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor wire of Tomsic formed and then drawn through a die in order to reduce the wire diameter as taught by Boeke.
Additionally, the claims do not require an order to the diameter reducing steps.
Regarding claims 8 and 9, Tomsic teaches that the superconducting wire is either single core or multi core (para. 0013-0014).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomsic (US 2002/0198111) in view of Boeke (US 4980964) and Thieme (US 2003/0036482).
Tomsic teaches a method as described above in claim 7, but fails to teach a third diameter reducing step of reducing the diameter while heating is performed at a temperature of 150-500 C.
Thieme, however, teaches a method of making superconductor MgB2 wires (para. 0002) comprising hot diameter reducing processing the wire (at 500 C) for the purpose of increasing the density of the superconductor (para. 0024, 0078).
Therefore, it would have been obvious to one of ordinary skill in the art to provide hot diameter reducing processing the wire (at 500 C) of Tomsic in order to increase the density of the superconductor as taught by Thieme.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomsic (US 2002/0198111) in view of Boeke (US 4980964) and Chung (US 2012/0094841).
Tomsic teaches a method as described above in claim 7.
If Tomsic fails to teach that the heat treatment step is performed at 700 C or less, Tanaka will be applied herein.
Chung teaches a method for producing MgB2 (abstract) wherein raw material for MgB2 is heated from 600-1000 C for the purpose of producing MgB2 (para. 0039-0041).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the raw material for MgB2 of Tomsic heated from 600-1000 C in order to produce MgB2 as taught by Chung. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomsic (US 2002/0198111) in view of Boeke (US 4980964) and Thieme (US 2003/0036482) and Chung.
Tomsic teaches a method as described above in claim 7, but fails to teach a third diameter reducing step of reducing the diameter while heating is performed at a temperature of 150-500 C.
Thieme, however, teaches a method of making superconductor MgB2 wires (para. 0002) comprising hot diameter reducing processing the wire (at 500 C) for the purpose of increasing the density of the superconductor (para. 0024, 0078).
Therefore, it would have been obvious to one of ordinary skill in the art to provide hot diameter reducing processing the wire (at 500 C) of Tomsic in order to increase the density of the superconductor as taught by Thieme.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735